DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 8/19/2022.  Claims 5-7, 13, 14, 18, & 19 have been canceled.  Claims 1-4, 8-12, 15-17, & 20 are pending. 

Claim Objections
	Claim 1 was previously objected to for minor informalities.  Claim 1 has been amended to overcome the previous objections and therefore the claim objections have been withdrawn.

Allowable Subject Matter
Claims 1-4, 8-12, 15-17, & 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants arguments, filed 8/19/2022, have been fully considered and are persuasive.  Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a computing system for presenting a verifiable credential so that usage of the verifiable credential can be monitored by a user, the computing system cause the computing system to perform a method for presenting a verifiable credential, the method comprising representing a verifiable credential within a data structure, the verifiable credential including a plurality of verifiable claims, monitoring usage of the verifiable credential to at least identify a frequency with which the verifiable credential is exposed to relying party computing systems, an identity of a relying party computing system to which the verifiable credential was last exposed, a time that the verifiable credential was last exposed, and a response indicating whether the verifiable credential was verified, storing usage data of the verifiable credential also in the data structure, such that as usage of the verifiable credential changes or progresses, the stored usage data also changes, wherein the usage data at least includes the frequency with which the verifiable credential is exposed to relying party computing systems, the identity of the relying party computing system to which the verifiable credential was last exposed, the time that the verifiable credential was last exposed, and the response indicating whether the verifiable credential was verified, and using the data structure to cause a visual representation of the verifiable credential to be displayed to a user, the visual representation representing a property name and value for each of at least a subset of the plurality of verifiable claims, and at least selectively cause at least the frequency with which the verifiable credential is exposed to relying party computing systems, the identity of the relying party computing system to which the verifiable credential was last exposed, the time that the verifiable credential was last exposed, and the response indicating whether the verifiable credential was verified which is stored in the usage data to be presented to the user, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claims 9 & 16 are directed to the same subject matter and recite similar claim limitations and are therefore allowable for at least the same reasons as independent claim 1.
Dependent claims 2-4, 8, 10-12, 17, & 20 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876